Citation Nr: 0831694	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the January 1988 rating decision that denied service 
connection for a low back disability, now claimed as 
spondylolisthesis with severe degenerative joint narrowing.

3.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from August 1977 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In February 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
obtain medical treatment records and administrative records, 
afford the veteran a medical examination, and obtain medical 
opinions.  Those actions completed, the matter has properly 
been returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The veteran, through his representative, requested in an 
August 2008 written statement that the Board dismiss the 
appeal as to all issues perfected to the Board


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal 
pertaining to all issues perfected to the Board at this time 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).

In a rating decision dated in March 2008, the RO granted 
service connection for (1) second degree spondylolisthesis, 
lumbar spine L5 on S1, with degenerative disc disease; (2) 
patella-femoral pain syndrome, bilateral knees; and (3) 
degenerative joint disease, cervical spine, with left arm 
radiculopathy.  All grants were effective in June 2002.  

In that rating decision, the RO also continued an evaluation 
of 20 percent disabling for arthroplasty, with 
arthrofibrosis, left shoulder (previously evaluated as left 
shoulder dislocation; post operative residuals).  In March 
2008, the RO issued a Supplemental Statement of the Case as 
to the left shoulder evaluation.  

The Board subsequently received a writing from the veteran's 
representative, dated in August 2008.  The content of that 
writing was as follows:  

Per a telephone conversation with 
Appellant [the veteran], the issue listed 
on the Supplemental Statement of the Case 
(SSOC) dated April 29, 2008, should be 
dismissed as an issue on appeal.  Based 
on a review of the claims folder and 
conversation with [the veteran], he never 
appealed the evaluation for the left 
shoulder condition.  The other issues 
that were remanded as part of the 
February 23, 2007 Board of Veterans' 
Appeals (Board) decision were granted.  
[The veteran]'s claims folder should be 
returned to the VA Regional Office that 
has jurisdiction over his claims folder.  
The Agency of Original Jurisdiction (AOJ) 
is the New Orleans, Louisiana VA Regional 
Office.  Accordingly, we move the Board 
dismiss this appeal as [sic] and return 
the claims file as soon as possible to 
the AOJ.  

This writing clearly indicates that the veteran wishes to 
withdraw his appeal to the Board.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and the appeal is 
dismissed.  

ORDER

The appeal is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


